                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                    ENTERED
                                                                                                   07/24/2019
INRE:                                           §
ANTHONY PIGGUE                                  §       CASE NO. 18-34526
     DEBTOR.                                    §       (Chapter 7)
                                                §

                             ORDER APPROVING COMPROMISE
                                      (Relates to D ocket   o.   -!4~
        The Court has considered the Trustee's Motion for Authority to Compromise Controversies
Pursuant to Rule 9019(a) (the "Motion") (Docket o. 167) filed by Christopher Murray ("Trustee"),
any objections or responses filed in respect of the application, and the record in this case. The Court
finds that (a) notice of the motion was adequate; (b) the relief sought is in the best interest of the
estate; (c) no objections or responses were filed to the Motion; (d) the compromises are fair and
reasonable and reflect the reasonable business judgment of the trustee; (e) the parties to the
comp rom.ises negotiated at arm's length and in good faith; and (f) good cause exists to grant the relief
requested in the Motion. r\ccord.ingly, it is hereby:

        ORDERED that the Trustee is authorized to execute the Med.iated Settlement Agreement -
Term Sheet dated February 27, 2019 between the Trustee and Comal Classic Homes, Inc. ("Comal
Settlement") and the parties to the Comal Settl ement are autl1orized and directed to take all necessary
actions to co nsummate the Co mal Settlement, including but no t limited to executing any and all
necessary documents; and it is further

         ORDERED that the Trustee (as defined in the motion) is authorized to execute the Med.iated
Settlement Agreement - Term Sheet dated February 27, 2019 between the Trustee and A nthony
Piggue ("Piggue Settlement") and the parties to the Piggue Settlement are authorized and directed to
take alJ necessary actions to consummate the Piggue Settlement; including but not limited to executing
any and alJ necessary documents.
